Exhibit 4.2 [Form of] CorTS® SUPPLEMENT 2013-1 between STRUCTURED PRODUCTS CORP., as Trustor and U.S. BANK NATIONAL ASSOCIATION, as Trustee and Securities Intermediary CorTS® Trust 2013-1 For [] Debentures TABLE OF CONTENTS Page Section 1. Certain Defined Terms 1 Section 2. Creation and Declaration of Trust; Sale of Underlying Securities; Acceptance by Trustee 7 Section 3. Designation 7 Section 4. Date of the Certificates 8 Section 5. CorTS Principal Balance and Denominations; I/O Certificates; Additional Underlying Securities 8 Section 6. Currency of the Certificates 8 Section 7. Form of Securities 8 Section 8. Call Warrants 11 Section 9. Certain Provisions of Base Trust Agreement Not Applicable 12 Section 10. Distributions 12 Section 11. Termination of Trust 16 Section 12. Limitation of Powers and Duties 16 Section 13. Compensation of Trustee 18 Section 14. Modification or Amendment 18 Section 15. Accounting 19 Section 16. No Investment of Amounts Received on Underlying Securities 19 Section 17. No Event of Default 19 Section 18. Notices 19 Section 19. Access to Certain Documentation 20 Section 20. Advances 20 Section 21. Withholding Taxes and Information Reporting Requirements 20 Section 22. Ratification of Agreement 21 Section 23. Counterparts 21 Section 24. Governing Law 21 Section 25. Establishment of Certificate Account 21 Section 26. Certificates of Compliance 22 Section 27. [Reserved] 22 Section 28. Securities Provisions for I/O Certificates 22 Section 29. Reporting Obligations 22 Section 30. Statement of Intent 23 TABLE OF CONTENTS (continued) Page Section 31.
